DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
3.	Receipt of Applicant’s Amendment filed on 09/27/2022 is acknowledged.  The amendment includes the cancellation of claims 1-7 and 14-16, and the amending of claim 8.
Duty of Disclosure
4.	The applicant is reminded that they have a duty to disclose all pertinent references.  From Section 2001.04 of the MPEP:  “A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section. The duty to disclose information exists with respect to each pending claim until the claim is cancelled or withdrawn from consideration, or the application becomes abandoned. Information material to the patentability of a claim that is cancelled or withdrawn from consideration need not be submitted if the information is not material to the patentability of any claim remaining under consideration in the application. There is no duty to submit information which is not material to the patentability of any existing claim. The duty to disclose all information known to be material to patentability is deemed to be satisfied if all information known to be material to patentability of any claim issued in a patent was cited by the Office or submitted to the Office in the manner prescribed by §§  1.97(b)-(d) and 1.98. However, no patent will be granted on an application in connection with which fraud on the Office was practiced or attempted or the duty of disclosure was violated through bad faith or intentional misconduct. The  Office encourages applicants to carefully examine:
(1)    Prior art cited in search reports of a foreign patent office in a counterpart
application” (Rule 1.56).  In the instant case, corresponding Chinese (CN 202011564913.8) patent application has been filed, and yet no search report (along with if any non-patented literature cited) and/or corresponding office actions have been submitted to the office.
Claim Rejections - 35 USC § 112
5.	The rejections raised in the Office Action mailed on 07/07/2022 have been overcome by applicant’s amendments received on 09/27/2022.
Claim Rejections - 35 USC § 101
6.         35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.	
7.	Claims 8 and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under the 2019 PEG, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2).  If an abstract idea is present in the claim without integration into a practical application, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (step 2B).  
In the instant case, claims 8 and 17-19 are directed to a method. Thus, each of the claims falls within one of the four statutory categories. However, the claims also fall within the judicial exception of an abstract idea. 
Under Step 2A Prong 1, the test is to identify whether the claims are “directed to” a judicial exception. The examiner notes that the claimed invention is directed to an abstract idea in that the instant application is directed to mental processes, specifically performing the shuffling of a sorted list.
The examiner further notes that claim 8 recites a method for shuffling a sorted list which is similar to themes defined above of method of mental processes such as performing shuffling, and is similar to the abstract idea identified in the 2019 PEG in grouping “c” in that the claims recite certain methods of mental processes such as performing shuffling. The limitations, substantially comprising the body of the claim, recite a process of shuffling a sorted list.  The examiner notes that the claimed invention shuffles a sorted list.  Because the limitations above closely follow the steps in shuffling a sorted list, and the steps of the claims involve mental processes, the claim recites an abstract idea consistent with the “mental processes” grouping set forth in the 2019 PEG.
Claim 8:
A method for managing images, comprising:  acquiring N frames of images to be played, with N>1; and 
generating an unordered list for image playback based on the N frames of images and randomly playing the images based on the unordered list for image playbacks; 
wherein the unordered list is generated by:  randomly acquiring a first element from an ordered list and inserting the first element into the unordered list;
cycling the execution of the following steps in a case where a number of current elements in the unordered list is smaller than a sum of elements in the ordered list;
determining whether a position at which the first element is located is an edge position in the ordered list and randomly acquiring a second element from the ordered list based on a result of the determining; and 
randomly acquiring a target position from the unordered list, and inserting the second element into the target position in the unordered list;
ending the cyclic execution in a case where the number of the elements in the unordered list is equal to the sum of the elements in the ordered list; 
wherein when determining whether the position where the first element is located is the edge position in the ordered list during the cyclical executing, a position, at which the second element is located in the ordered list and which is randomly acquired last time, is taken as the position at which the first element is located in the ordered list; and
wherein the step of determining whether the position at which the first element is located is the edge position in the ordered list and randomly acquiring the second element from the ordered list based on the result of the determining comprises:  determining whether the position at which the first element is located is the edge position in the ordered list, and if the position at which the first element is located is not the edge position in the ordered list, acquiring two second elements respectively from the ordered list before and after the first element by using a recursive algorithm, wherein the two second elements are located between a previous element of the first element in the ordered list and the first element in the ordered list and between a next element of the first element and a last element in the ordered list, respectively; or determining whether the position at which the first element is located is the edge position in the ordered list, and if the position at which the first element is located is the edge position in the ordered list, acquiring one second element from the ordered list, wherein when the first element is located at a first element position in the ordered list, the second element is acquired between a last element in the ordered list and a next element of the first element; or when the first element is located at a last element position in the ordered list, the second element is acquired between the first element in the ordered list and a previous element of the first element.
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of mental processes specifically shuffling a sorted list.  Shuffling a sorted list has long before the modern computer was invented, and continues to be predominantly a product of human endeavor. The instant application is directed to a shuffling a sorted list. Because the limitations above closely follow the steps of performing shuffling, and the steps involved human judgments, observations and evaluations that can be practically or reasonably performed in the human mind and/or pen & paper, the claim recites an abstract idea consistent with the “mental process” grouping set forth in the 2019 PEG.  
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  The Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of mental processes of shuffling a sorted list. The elements of the claim do not themselves amount to an improvement to the computer, to a technology or another technical field.
Specifically, the gathering of image data which is an insignificant extra-solution activity as it is mere data gathering (See MPEP 2106.05(g) which states that mere data gathering is an insignificant extra-solution activity).  Moreover, the generation of the shuffled list has already been deemed as being directed towards an abstract idea as detailed in the rejection above.  Furthermore, the random playing of shuffled images is deemed to be a mere insignificant post solution activity.  Alternatively, the random playing of shuffled images is deemed to be a well-understood, routine, and conventional (See Paragraph 3 of U.S. PGPUB 2007/0038669).
Here, the claim elements entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claim 8 does not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
With respect to the dependent claims do not recite anything that is found to render the abstract idea as being transformed into a patent eligible invention. The dependent claims are merely reciting further embellishments of the abstract idea and do not claim anything that amounts to significantly more than the abstract idea itself.
With respect to the dependent claims, they have been considered and are not found to be reciting anything that amounts to being significantly more than the abstract idea. Claims 17-19 are directed to further embellishments of the central theme of the abstract idea in that the claims are directed to further embellishments of the shuffling of a sorted list of the steps of claim 8 and do not amount to significantly more.
Additionally, claim 9 is deemed to not be directed towards an abstract idea as the detailed limitations directed towards the defined automated deletion of the images is significantly more than the abstract idea. 
Moreover, claims 10-13 are deemed not be directed towards an abstract idea as they depend on claim 9.
Furthermore, claim 17 is directed towards the recitation of generic computer components such as a terminal device, memory, and processor, does not take the claim out of the certain methods of mental processes grouping.  The aforementioned is directed to generically storing and transmitting information the users which, by itself, has been identified by the courts and the provided guidance from the patent office as not being enough to take claim limitations out of the defined abstract idea groupings.  Therefore, the limitation is directed to an abstract idea.
Additionally, claim 18 is directed towards the recitation of generic computer components such as a display system, display device, display panel, memory, and processor, does not take the claim out of the certain methods of mental processes grouping.  The aforementioned is directed to generically storing and transmitting information the users which, by itself, has been identified by the courts and the provided guidance from the patent office as not being enough to take claim limitations out of the defined abstract idea groupings.  Therefore, the limitation is directed to an abstract idea.
Moreover, claim 19 is directed towards the recitation of generic computer components such as a computer-readable storage medium, and processor, does not take the claim out of the certain methods of mental processes grouping.  The aforementioned is directed to generically storing and transmitting information the users which, by itself, has been identified by the courts and the provided guidance from the patent office as not being enough to take claim limitations out of the defined abstract idea groupings.  Therefore, the limitation is directed to an abstract idea.
8.	Dependent claim 19 are rejected under 35 U.S.C 101 because the claimed invention is directed to the non-statutory subject area of electro-magnetic signals and carrier waves.  
Claim 19 is directed towards a “computer-readable storage medium”.  The examiner interprets a “computer-readable storage medium” as a medium defined by the characteristics in paragraph 114 of the applicant’s specification.  According to paragraph 114 of the applicant’s specification, “Traditionally, the display device includes a processor 1010 and a computer program product or computer-readable medium in the form of a memory 1020. The memory 1020 may be an electronic memory such as a flash memory, an EEPROM, an EPROM, a hard disk or an ROM” (Paragraph 114).  Thus, dependent claim 19 is rejected for containing nonstatutory subject matter of carrier/propagated signals/waves because the specification does not limit a medium to statutory subject matter.  The examiner interprets a storage medium as being directed towards the non-statutory subject matter of carrier waves.
Allowable Subject Matter
9.	Claim 8 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101, set forth in this Office action.
	Specifically, although the prior art (See Carr) clearly teaches the use of the well-known iterative Fisher-Yates shuffle algorithm that randomly acquires elements from an initial sorted list into an unordered list, the detailed limitations directed towards the specific determining of edge positions as a basis for the claimed cyclic execution is not found in the prior art, in conjunction with the rest of the limitations of the independent claim.
	Dependent claims 9-13 and 17-19 are deemed allowable for depending on the deemed allowable subject matter of independent claim 8.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, as explained above, claim 9 is deemed to not be directed towards an abstract idea as the detailed limitations directed towards the defined automated deletion of the images is significantly more than the abstract idea.
Dependent claims 10-13 are deemed allowable for depending on the deemed allowable subject matter of dependent claim 9.
Response to Arguments
10.	Applicant's arguments filed on 09/27/2022 have been fully considered but they are not persuasive.
	Applicants argue on Pages 07-08 that “by using the method for generating the unordered list of the original claim 1, “a generation process is simple and fast, and no repeated element appear in the generated unordered list” (paragraph [0071]). Therefore, in the method for managing images of the amended claim 8, when the unordered list for image playback based on the N frames of images is generated by using the method for generating the unordered list of the original claim 1, no repeated image appears in the generated unordered list of the wallpapers, and it can be clearly known that, in one round of the wallpaper playback, each and all of the wallpapers can be played at least once. That, over the prior art, can definitely improve the user experience… the features of the amended claim 8 other than the method for generating the unordered list of the original claim 1 constitute the “significant more””.  However, as explained above, the gathering of image data is an insignificant extra-solution activity as it is mere data gathering (See MPEP 2106.05(g) which states that mere data gathering is an insignificant extra-solution activity).  Moreover, the generation of the shuffled list has already been deemed as being directed towards an abstract idea as detailed in the rejection above.  Furthermore, the random playing of shuffled images is deemed to be a mere insignificant post solution activity.  Alternatively, the random playing of shuffled images is deemed to be a well-understood, routine, and conventional (See Paragraph 3 of U.S. PGPUB 2007/0038669).  Indeed, the shuffling of gathered images is directed towards an abstract idea and is not significantly more.  There is no improvement to a computing technology being claimed.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2012/0158531 issued to Dion et al. on 21 June 2012.  The subject matter disclosed therein is pertinent to that of claims 8-13 and 17-19 (e.g., methods to shuffle a list of elements).
U.S. PGPUB 2007/0038669 issued to Davis on 15 February 2007.  The subject matter disclosed therein is pertinent to that of claims 8-13 and 17-19 (e.g., methods to shuffle a list of elements).
U.S. PGPUB 2008/0281867 issued to Kendell et al. on 13 November 2008.  The subject matter disclosed therein is pertinent to that of claims 8-13 and 17-19 (e.g., methods to shuffle a list of elements).
Article entitled “Fisher-Yates-Durstenfeld Shuffle”, by Carr, dated 02 January 2013.  The subject matter disclosed therein is pertinent to that of claims 8-13 and 17-19 (e.g., methods to shuffle a list of elements).
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

October 09, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168